Jackson Justice.
But two grounds are taken in the motion for a new trial:
1. That a count for receiving stolen goods cannot be joined in the same indictment with a count for simple larceny. Both are misdemeanors — both of the same nature, and they may both be joined in the same indictment. See authorities cited by solicitor general: Am. Grim. Law, §1904, vol. 2 ; §419, vol. 1; Hopkins’ An. Penal Code, §1514.
2. The evidence was conflicting ; but there is enough to support the verdict; the judge who tried the case approves the finding, and our well settled rule in such cases is not to interfere. No complaint is made of the charge or rulings of the court, and the verdict is not contrary to law or to evidence.
Judgment affirmed.